coc Co wo SN ONO NN SF OW NY

NO bv bo PO HN BO KO KRDO RO wm me ee
ao sa NAN ON HP WY NK CO CO wo HD NH FSF W NY +

 

Case 2:19-cr-00049-RMP ECF No. 58 _ filed 02/18/20 PagelD.179 Page 1 of 12

William D. Hyslop

United States Attorney

Eastern District of Washington
Patrick J. Cashman

Assistant United States Attorney EASTERN DISTRICT OF WASHIt
Post Office Box 1494 FEB 18 2020
Spokane, WA 99210-1494 Sa acarats
Telephone: (509) 353-2767 BR it

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff, 2:19-CR-00049-RMP-|
V. Plea Agreement
Fed. R. Crim. P. 11(c)(1)(C)
JAYDIN LEDFORD,

Defendant.

 

Plaintiff, United States of America, by and through William D. Hyslop, United
States Attorney for the Eastern District of Washington, and Patrick J. Cashman,
Assistant United States Attorney for the Eastern District of Washington, and
Defendant Jaydin Ledford and the Defendant’s counsel, Andrea George, agree to the
following Plea Agreement:

1) Guilty Plea and Maximum Statutory Penalties:

 

The Defendant agrees to plead guilty to Count 2 of the Indictment filed on
March 5, 2019, charging the Defendant with Threats in Interstate Communications, in
violation of 18 U.S.C. § 875(c). The Defendant understands that the charge contained
in the Indictment is a Class D Felony. The Defendant also understands that the
maximum statutory penalty for Threats in Interstate Communications, in violation of

18 U.S.C. § 875(c), is: (1) not more than five (5) years imprisonment; (2) a fine not to

United States v. Jaydin Ledford - Plea Agreement - |
ow oN A A ff WW NO —

on NAN UN Bh WwW KN S&B Oo CO WON ND A FF WD NO | &

 

Case 2:19-cr-00049-RMP ECF No. 58 _ filed 02/18/20 PagelD.180 Page 2 of 12

exceed $250,000; (3) a term of supervised release of not more than three years or five
years of probation; (4) and a $100 special penalty assessment.

The Defendant understands that a violation of a condition of supervised release
carries an additional penalty of re-imprisonment for all or part of the term of
supervised release without credit for time previously served on post-release
supervision.

2) The Court is Not a Party to the Agreement:

The Court is not a party to this Plea Agreement and may accept or reject this
Plea Agreement. Sentencing is a matter that is solely within the discretion of the
Court. The Defendant understands that the Court is under no obligation to accept any
recommendations made by the United States and/or by the Defendant; that the Court
will obtain an independent report and sentencing recommendation from the U.S.
Probation Office; and that the Court may, in its discretion, impose any sentence it
deems appropriate up to the statutory maximums stated in this Plea Agreement.

The Defendant acknowledges that no promises of any type have been made to the
Defendant with respect to the sentence the Court will impose in this matter. The
Defendant understands that the Court is required to consider the applicable sentencing
guideline range, but may depart upward or downward under the appropriate
circumstances.

The Defendant understands that this is a Plea Agreement pursuant to Fed. R.
Crim. P. 11(c)(1)(C) and that the United States may withdraw from this Plea
Agreement if the Court imposes a lesser sentence than agreed upon. The Defendant
further understands that the Defendant will have the option to withdraw from this Plea
Agreement if the Court imposes a sentence greater than agreed upon.

3) Waiver of Constitutional Rights: ;

The Defendant understands that by entering this plea of guilty the Defendant is

knowingly and voluntarily waiving certain constitutional rights, including:

United States v. Jaydin Ledford - Plea Agreement - 2
oOo oN HD WN & W N —

N NO NH HNO NHN HB HN LP DN KH KH HH =| = =| Oe eS
oN DWN A FF WH HO S&S} CO OO COHN HD UA FP WW NY | OS

 

Case 2:19-cr-00049-RMP ECF No. 58 _ filed 02/18/20 PagelD.181 Page 3 of 12

a) The right to a jury trial;

b) ‘The right to see, hear and question the witnesses;

c) The right to remain silent at trial;

d) The right to testify at trial; and

e) The right to compel witnesses to testify.

While the Defendant is waiving certain constitutional rights, the Defendant
understands the Defendant retains the right to be assisted through the sentencing and
any direct appeal of the conviction and sentence by an attorney, who will be appointed
at no cost if the Defendant cannot afford to hire an attorney. The Defendant also
acknowledges that any pretrial motions currently pending before the Court are waived.

4) Elements of the Offense:

The United States and the Defendant agree that in order to convict the
Defendant of Threats in Interstate Communications, in violation of 18 U.S.C. §
875(c), the United States would have to prove beyond a reasonable doubt the
following elements:

First, on or about February 1, 2019, the Defendant, knowingly transmitted in
interstate commerce a communication, to wit: a Facebook posting “O.K. is
going to get a bullet in his skull,” which contained a threat to injure the person
of another; and

Second, such communication was transmitted for the purpose of issuing a

threat, or with knowledge that the Facebook posting would be viewed as a

threat.!

5) Factual Basis and Statement of Facts:

The United States and the Defendant stipulate and agree that the following facts
are accurate; that the United States could prove these facts beyond a reasonable doubt

at trial; and these facts constitute an adequate factual basis for Defendant’s guilty plea.

 

' See Ninth Circuit Model Criminal Jury Instruction, 8.47B, Transmitting a

Communication Containing a Threat to Kidnap or Injure, September 2015.

United States v. Jaydin Ledford - Plea Agreement - 3
Oo co NN UN F&F W NO

NH HN DH HN NH NH KH NH HO =| = | =| | = Se S|
os DN OH FF WH NY |& COC OBO WANA HD A FF WW NY —& O&O

 

Case 2:19-cr-00049-RMP ECF No. 58 _ filed 02/18/20 PagelD.182 Page 4 of 12

This statement of facts does not preclude either party from presenting and arguing, for
sentencing purposes, additional facts which are relevant to the guideline computation
or sentencing, unless otherwise prohibited in this agreement.

On February 1, 2019 at approximately 5:22p.m., the Defendant, using Facebook
Account Jaydin Ledford (Embrace Death), User ID: 10000647335 1367, publically

posted a threat: “O.K. is gonna get a bullet in his skull.’

At approximately 7:07p.m.
that same date, the Defendant posted another public posting “i’m ready to die.” On
February 2, 2019 at approximately 6:01 p.m. the Defendant posted a second threat on
Facebook: “11639 is law. Sheriffs that are non compliant will be shot by me.” On
February 04, 2019, Special Agent (“SA”) Marjoe Jennings of the Inland Northwest
Joint Terrorism Task Force (“INJTTF”) became aware of the threatening Facebook
postings made under the account of Jaydin LEDFORD (Embrace Death)
100006473351367.

On February 6, 2019, SA Jennings served an 18 U.S.C. § 2703(d) Court Order
to Facebook for the account Jaydin LEDFORD (Embrace Death) Account number:
10000647335 1367. On February 13, 2019, SA Jennings received a response from
Facebook indicating the user at the times of the threatening messages was using IP
address: 68.186.79.187. SA Jennings also obtained subscriber information that
identified the subscriber as the Defendant. Using this information, SA Jennings
conducted an open source search of IP address 68.186.79.187 which indicated the IP
address belonged to Highland Internet Services, Oroville, Washington.

On February 13, 2019, SA Jennings received information from Highland
Internet Services stating that the subscriber of the services came back to the
Defendant, Jaydin LEDFORD of Omak, Washington, within the Eastern District of

Washington. Highland Internet Services also provided the credit card and telephone

 

? The name of the victim has been reduced to initials. In the original quote, the

Defendant used the complete name of the victim.

United States v. Jaydin Ledford - Plea Agreement - 4
Co oN HD A FF W NY

wo NO HO NH NH HN KH HN NY KK HS | FS | HO =| S|
on A UN ff WwW NY SK Oo OO mOHN HN A FF WW NYO |= OS

Case 2:19-cr-00049-RMP ECF No. 58_ filed 02/18/20 PagelD.183 Page 5 of 12

number for the subscriber. Both the telephone number and the credit card number
match the numbers provided by Facebook for the Jaydin Ledford account.

SA Jennings conducted open source searches and confirmed Facebook Inc. has
data servers in several states and the information posted on Defendant’s Facebook
account travelled across state lines. Coupled with the fact the Defendant’s posts were
public and viewable by anyone in the world, any information placed onto Facebook
would fall under the Interstate Communication Act. The Defendant further stipulates
that the communications travelled in interstate commerce.

On February 20, 2019, SA Jennings, TFO Shane McClary, and SA Paul
Hagedorn (USSS) conducted a custodial interview of the Defendant. The Defendant
was advised of his Miranda warnings and agreed to speak with the agents. During the
interview, the Defendant said that he knew this interview was about the gun posts and
that he stood by what he said. The Defendant indicated that he does not like guns and
that he does not intend to kill cops. However, he also stated that he just wants the
sheriffs to follow the law. The Defendant further confirmed that he made the
statements on his Facebook account, Embrace Death, and confirmed that those
statements were meant to be threatening. TFO McClary asked the Defendant if he
agreed that the statements could be viewed as threatening and to which the Defendant
stated “of course.” Additionally, the Defendant when confronted about his intent to
kill Sheriff Knezovich, stated “I kind of do really want to kill him” (meaning Ozzie
Knezovich) and that “he wanted him to know, f****** goddamn pig.” When further
confronted by SA Jennings regarding his threatening posts about Sheriff Knezovich,
the Defendant stated “I hope he is scared for his life.”

6) The United States Agrees:

a) Dismissal(s):

At the time of sentencing, the United States agrees to move to dismiss Count |

and Count 3 of the Indictment, which charge the Defendant with:

United States v. Jaydin Ledford - Plea Agreement - 5
Oo on A on fF W NHN

NM HN HW NH KH HK KR RN Rom momo et et
aos! GW A & W NY KH Oo OO CO HN HD A HBP WW HO KH OS

 

Case 2:19-cr-00049-RMP ECF No. 58 _ filed 02/18/20 PagelD.184 Page 6 of 12

Count I: Cyberstalking, in violation of 18 U.S.C. § 2119A; and

Count 3: Threats in Interstate Communications, in violation of 18 U.S.C. §
875(c).

b) Not to File Additional Charges:

The United States Attorney’s Office for the Eastern District of Washington
agrees not to bring any additional charges against the Defendant based upon
information in its possession at the time of this Plea Agreement and arising out of
Defendant's conduct involving illegal activity charged in this Indictment, unless the
Defendant breaches this Plea Agreement any time before sentencing.

7) United States Sentencing Guideline Calculations:

The Defendant understands and acknowledges that the United States Sentencing
Guidelines (hereinafter “USSG”) are applicable to this case and that the Court will
determine the Defendant's applicable sentencing guideline range at the time of
sentencing.

a) Base Offense Level:

The United States and the Defendant agree that the base offense level for
Threats in Interstate Communications, in violation of 18 U.S.C. § 875(c) is 12. See
USSG § 2A6.1(a)(1).

b) Specific Offense Characteristics:

The parties are free to advocate for or against the application of any specific
offense characteristics.

c)  Victim-Related Adjustments:

The United States is free to argue for victim-related adjustments because the
victim was “a government officer or employee.” See USSG § 3A1.2(a)(1). The
Defendant is free to argue against the application of any victim-related adjustments.
Hf
Hf

United States v. Jaydin Ledford - Plea Agreement - 6
—

co OU mo SDN DH NH FS WW WN

 

Case 2:19-cr-00049-RMP ECF No. 58 _ filed 02/18/20 PagelD.185 Page 7 of 12

d) Acceptance of Responsibility:

 

If the Defendant pleads guilty and demonstrates a recognition and an
affirmative acceptance of personal responsibility for the criminal conduct; provides
complete and accurate information during the sentencing process; does not commit
any obstructive conduct accepts this Plea Agreement; and enters a plea of guilty no
later than February X, 7920s the United States will move for a three (3) level
downward adjustment in the offense level for the Defendant's timely acceptance of
responsibility, pursuant to USSG § 3E1.1(a) and (b).

The Defendant and the United States agree that the United States may at its
option and upon written notice to the Defendant, not recommend a three (3) level
downward reduction for acceptance of responsibility if, prior to the imposition of
sentence, the Defendant commits, is charged and convicted of any criminal offense
whatsoever or if the Defendant tests positive for any controlled substance.

e) Criminal History:

The United States and the Defendant understand that the Defendant’s criminal
history computation is tentative and that ultimately the Defendant’s criminal history
category will be determined by the Court after review of the Presentence Investigation
Report. The United States and the Defendant have made no agreement and make no
representations as to the criminal history category, which shall be determined after the
Presentence Investigative Report is completed.

8) Departures:

The parties will not advocate for any aggravating or mitigating factors with
respect to the correct calculation of the Sentencing Guidelines, except as set forth in
this plea agreement. The United States and the Defendant agree that they will not
seek either an upward or a downward departure from the applicable Guidelines.

The parties are free to seek a downward variance to effectuate the terms of this

plea agreement.

//

United States v. Jaydin Ledford - Plea Agreement - 7
o co SN HN OH & W HN &

—h pam
-_— ©

 

Case 2:19-cr-00049-RMP ECF No. 58 _ filed 02/18/20 PagelD.186 Page 8 of 12

9) Incarceration:

Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the Defendant and the United States
agree that the Defendant be sentenced to no term of imprisonment and a five (5) year
term of probation. Ifthe Court does not accept the plea or chooses to sentence the
Defendant to a greater or lesser sentence than the United States and the Defendant
have agreed upon, the Defendant and the United States each may withdraw from the
plea and this agreement is null and void.

10) Criminal Fine:

The United States and the Defendant are free to make whatever
recommendation concerning the imposition of a criminal fine that they believe is
appropriate.

11) Supervised Release/Probation:

The United States and the Defendant agree to recommend that the Court impose
a5 year term of probation to include the following special conditions, in addition to
the standard conditions of supervised release:

a) that the Defendant participate and complete such drug testing and drug

treatment programs as the Probation Officer directs;

b) that the Defendant complete mental health evaluations and treatment,
including taking medications prescribed by the treatment provider. The
Defendant shall allow reciprocal release of information between the
Probation Officer and the treatment provider. The Defendant shall
contribute to the cost of treatment according to the Defendant's ability;

c) That the Defendant shall take all medication(s) prescribed by a mental health
provider, excluding psychotropic medications;

d) that the Defendant’s person, residence, office, vehicle, and belongings are
subject to search at the direction of the Probation Officer;

e) that the Defendant not have any contact with the victim(s);

United States v. Jaydin Ledford - Plea Agreement - 8
Oo Se NAD OH FF W NO —

NO NO NH NH NO NH HN DN HN ee Se ee ee
on Dn OA fF W HO —|& OF O OA KH A & WO NH —& CO

Case 2:19-cr-00049-RMP ECF No. 58 _ filed 02/18/20 PagelD.187 Page 9 of 12

f) that the Defendant allow the Probation Officer or designee to conduct
random inspections, including retrieval and copying of data from any
computer, and any personal computing device that the Defendant possesses
or has access to, including any internal or external peripherals. This may
require temporary removal of the equipment for a more thorough inspection.
The Defendant shall not possess or use any data encryption technique or
program. The Defendant shall purchase and use such hardware and software
systems that monitor the Defendant’s computer usage, if directed by the
Probation Officer;

12) Mandatory Special Penalty Assessment:

The Defendant agrees to pay the $100 mandatory special penalty assessment to
the Clerk of Court for the Eastern District of Washington, at or before sentencing,
pursuant to 18 U.S.C. § 3013 and shall provide a receipt from the Clerk to the United
States before sentencing as proof of this payment.

13) Payments While Incarcerated:

If the Defendant lacks the financial resources to pay the monetary obligations
imposed by the Court, the Defendant agrees to earn the money to pay toward these
obligations by participating in the Bureau of Prisons’ Inmate Financial Responsibility
Program.

14) Additional Violations of Law Can Void Plea Agreement:

The Defendant and the United States agree that the United States may at its
option and upon written notice to the Defendant, withdraw from this Plea Agreement
or modify its recommendation for sentence if, prior to the imposition of sentence, the
Defendant commits, is charged and convicted of any criminal offense whatsoever or if
the Defendant tests positive for any controlled substance.

15) Appeal Rights:

Defendant understands that he has a limited right to appeal or challenge the

conviction and sentence imposed by the Court. Defendant hereby expressly waives

United States v. Jaydin Ledford - Plea Agreement - 9
Oo Oo nN ND ON FSF W DN —

NO NO HO NY LH WH ND HO HO | | | | HSH SHS FP S|
oN HN A fk WO NYO KH CO OO OO HN HD A fH WW NH —= O&O

Case 2:19-cr-00049-RMP ECF No. 58 _ filed 02/18/20 PagelD.188 Page 10 of 12

his right to appeal his conviction and the sentence the Court imposes, including any
restitution order. Defendant further expressly waives his right to file any post-
conviction motion attacking his conviction and sentence, including a motion pursuant
to 28 U.S.C. § 2255, except one based upon ineffective assistance of counsel based on
information not now known by Defendant and which, in the exercise of due diligence,
could not be known by Defendant by the time the Court imposes the sentence.

Should the Defendant successfully move to withdraw from this Plea Agreement
or should the Defendant’s conviction on Count 2 of the Indictment be dismissed, set
aside, vacated, or reversed, this Plea Agreement shall become null and void; the
United States may move to reinstate all counts of Indictment No. 2:19-CR-00049-
RMP; and the United States may prosecute the Defendant on all available charges
involving or arising from this investigation. Nothing in this Plea Agreement shall
preclude the United States from opposing any post-conviction motion for a reduction
of sentence or other attack of the conviction or sentence, including, but not limited to,
proceedings pursuant to 28 U.S.C. § 2255 (writ of habeas corpus).

16) Integration Clause:

The United States and the Defendant acknowledge that this document
constitutes the entire Plea Agreement between the United States and the Defendant,
and no other promises, agreements, or conditions exist between the United States and
the Defendant concerning the resolution of the case. This Plea Agreement is binding
only upon the United States Attorney’s Office for the Eastern District of Washington,
and cannot bind other federal, state or local authorities. The United States and the
Defendant agree that this agreement cannot be modified except in a writing that is

signed by the United States and the Defendant.

United States v. Jaydin Ledford - Plea Agreement - 10
—

\n 1 A NW & WN

—
Oo wo

 

Case 2:19-cr-00049-RMP ECF No. 58 _ filed 02/18/20 PagelD.189 Page 11 of 12

Approvals and Signatures

   

 

 

Agreed and submitted on behalf of the United States Attorney’s Office for
the Eastern District of Washington.
William D. Hyslop
United States Attorney
2/js/z20z0

 

Patrick. Cashman Date

Assistant U.S. Attorney

United States v. Jaydin Ledford - Plea Agreement - 11
—_

co Oo wo HN DO NH SH WH LY

 

Case 2:19-cr-00049-RMP ECF No. 58_ filed 02/18/20 PagelD.190 Page 12 of 12

I have read this Plea Agreement and have carefully reviewed and discussed
every part of the agreement with my attorney. I understand and voluntarily enter into
this Plea Agreement. Furthermore, I have consulted with my attorney about my
rights, I understand those rights, and I am satisfied with the representation of my
attorney in this case. No other promises or inducements have been made to me, other
than those contained in this Plea Agreement and no one has threatened or forced me in

any way to enter into this Plea Agreement. I am agreeing to plead guilty because I am

 

 

guilty.

da/l.

yi. 8.2.26
Jaydin Ledford Date
Defendant

I have read the Plea Agreement and have discussed the contents of the
agreement with my client. The Plea Agreement accurately and completely sets forth
the entirety of the agreement between the parties. I concur in my client's decision to
plead guilty as set forth in the Plea Agreement. There is no legal reason why the
Court should not accept the Defendant’s plea of guilty.

O2— /[Z- 9-0

Andrea George } Date
Attorney for the Defendant

 

United States v. Jaydin Ledford - Plea Agreement - 12
